DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, and 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, the applicant states “the height of the polymer portion is at least 80% of a height of the foot”; however, it appears (see, for example, paragraph [0019] of the specification) that the polymer portion is actually the entire foot.  Appropriate clarification and/or correction are required.
In claim 4, the applicant states “wherein the polymer portion is at least a part of a rib of the lid”; however, it is unclear how the applicant is defining a “rib.”  For example, in FIG. 3A, the applicant shows a rib 110F which points to a sealant 156.  It appears a rib is any sidewall portion of the lid 110; however, it is unclear how a “rib” is distinguished from a “foot”.  Appropriate clarification and/or correction are required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	In view of the 112 rejection above, claim(s) 1 thru 10, and 13 thru 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glenn US 6,117,705.  Glenn discloses (see, for example, FIG. 9) an integrated circuit package comprising a package support 223, a die 100, lid 410, and a polymer portion 325.  In column 17, line 30, Glenn discloses the polymer portion 325 may be made of epoxy, which is a type of polymer.  Glenn does not specifically disclose the height of the polymer portion being greater than 150 microns.  However, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have the height of the polymer portion being greater than 150 microns in order to cover chips of greater sizes according to the preferences of the user, and since it has been held that discovering an optimum value of a result effective value involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
	Regarding claim 2, see, for example, FIG. 9 wherein Glenn discloses the polymer portion 325 being at least a part of a foot of the lid.
	Regarding claim 3, see, for example, FIG. 9 wherein Glenn discloses the height of the polymer portion is at least 80% of a height of the foot.  Also see 112 rejection above.
	Regarding claim 4, see, for example, FIG. 7 wherein Glenn discloses the polymer portion is at least a part of a rib of the lid.  Also see 112 rejection above.
	Regarding claim 5, see, for example, column 18, line 58 wherein Glenn discloses the lid 410 may be metal.  
Regarding claim 6, see, for example, FIG. 9 wherein Glenn discloses the metal lid 410 being a rectangular solid.
	Regarding claims 7, and 19, Glenn does not disclose the height of the polymer portion being between 200 microns and 1.5 millimeters; however, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have the height of the polymer portion being between 200 microns and 1.5 millimeters in order to cover a die of a certain size according to the preferences of the user, and since it has been held that discovering an optimum value of a result effective value involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
	Regarding claim 8, see, for example, FIG. 12 wherein Glenn discloses ball grid array 213.
	Regarding claims 9, and 18, see, for example, FIG. 9 wherein Glenn discloses a height of the polymer portion 228 being greater than a thickness of the die 210.
	Regarding claim 10, see, for example, FIG. 9 wherein Glenn discloses the polymer portion 325 being between the metal portion and the package support 223.  Also see the rejection for claim 5 above.
Regarding claim 13, see, for example, FIG. 9 wherein Glenn discloses a necked profile (i.e. more narrow portion) 325.
Regarding claim 14, for example, FIG. 9 wherein Glenn discloses an undulating profile (i.e. smoothly rising and falling form or outline).
Regarding claim 15, see, for example, the rejection for claim 1 above.
Regarding claim 16, see, for example, FIG. 9 wherein Glenn discloses a package substrate 223.
Regarding claim 17, see, for example, FIG. 4 wherein Glenn discloses an interposer 223.
Regarding claim 20, Glenn does not disclose the polymer portion may be stretched up to 300 microns without mechanical failure of the polymer portion; however, the portion of Glenn is also made of a polymer material and is inherent that such a material also has the property to stretch.  Further, it would have been obvious to one of ordinary skill in the art to have the polymer portion may be stretched up to 300 microns without mechanical failure of the polymer portion in order to have flexibility between the die and the cover to withstand pulling and physical force, and since it has been held that discovering an optimum value of a result effective value involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 

5.	In view of the 112 rejection above, claim(s) 1 thru 3, 5 thru 13, and 15 thru 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. US 10,074,615 B1.  Tseng discloses (see, for example, FIG. 1l) an integrated circuit package comprising a package support 20, a die 108A, lid 106A, and a polymer portion 120.  In column 4, lines 53, Tseng discloses the polymer portion 120.  Tseng does not specifically disclose the height of the polymer portion being greater than 150 microns.  However, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have the height of the polymer portion being greater than 150 microns in order to cover chips of greater sizes according to the preferences of the user, and since it has been held that discovering an optimum value of a result effective value involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
	Regarding claim 2, see, for example, FIG. 1l wherein Tseng discloses the polymer portion 120 being at least a part of a foot of the lid.
	Regarding claim 3, see, for example, FIG. 1l wherein Tseng discloses the height of the polymer portion is at least 80% of a height of the foot.  Also see 112 rejection above.
	Regarding claims 5, and 11, see, for example, column 3, line 7, Tseng discloses the lid may be a metal such as copper, aluminum, etc.
	Regarding claim 6, see, for example, FIG. 1l wherein Tseng discloses the metal lid 106A being a rectangular solid.
Regarding claims 7, and 19, Tseng does not disclose the height of the polymer portion being between 200 microns and 1.5 millimeters; however, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have the height of the polymer portion being between 200 microns and 1.5 millimeters in order to cover a die of a certain size according to the preferences of the user, and since it has been held that discovering an optimum value of a result effective value involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 8, see, for example, FIG. 1l wherein Tseng discloses ball grid array 135.
Regarding claims 9, and 18, see, for example, FIG. 1l wherein Tseng discloses a height of the polymer portion 120 being greater than a thickness of the die 108A.
Regarding claim 10, see, for example, FIG. 1l wherein Tseng discloses the polymer portion 120 being between the metal portion 106A and the package support 20.  Also see the rejection for claim 5 above.
Regarding claim 12, Tseng does not disclose the metal portion comprising nickel; however, it would have been obvious to one of ordinary skill in the art at the time of invention was made to use another electrically conductive, hard material to cover the die, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 13, see, for example, FIG. 1l wherein Tseng discloses a necked profile 120.
Regarding claim 15, see, for example, the rejection for claim 1 above.
Regarding claim 16, see, for example, FIG. 1l wherein Tseng discloses a package substrate 20.
Regarding claim 17, see, for example, FIG. 1l wherein Tseng discloses an interposer 130.
Regarding claim 20, Tseng does not disclose the polymer portion may be stretched up to 300 microns without mechanical failure of the polymer portion; however, the portion of Tseng is also made of a polymer material and is inherent that such a material also has the property to stretch.  Further, it would have been obvious to one of ordinary skill in the art to have the polymer portion may be stretched up to 300 microns without mechanical failure of the polymer portion in order to have flexibility between the die and the cover to withstand pulling and physical force, and since it has been held that discovering an optimum value of a result effective value involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
August 9, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815